DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Reasons for Correction
	A typographical error was identified in the reasons for allowance which has been corrected below.

Allowable Subject Matter
Claims 1-3, 8, and 10-26 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest a composition comprising: a metal particle; and a resin, wherein the composition, in a wavelength range of 1 to 14 μm, has a wavelength band A having a wavelength band width of 1 μm or more, and a wavelength band B having a lower absorbance than the min/Bmax between a minimum value Amin of an absorbance of the wavelength band A and a maximum value of Bmax of an absorbance of the wavelength band B is 3 or more.
	Examiner notes Applicant’s specification expressly defines “far infrared rays” as light having a wavelength of 0.7 to 1,000 μm.
Tomeba (US 2015/0372037) (claims 1, 3, 9; par. [0007]-[00010], [0086], [0114]-[0117], [0383]-[0404], examples 1 to 10 in tables 1 to 2) discloses a solid state image sensor having a filter layer that includes at least infrared cut-off filters that block out infrared light, wherein the infrared cut-off filters includes an alkali-metal containing tungsten oxide, and the infrared cut-off filters have a transmittance of 5% or less in a wavelength region of 900-1300 nm, further indicates that the infrared cut-off filters are formed from a curable composition that contains at least tungsten oxide fine, a binder and a polymerizable compound, that tungsten oxide is an infrared shielding agent which has high absorbance with respect to infrared light (light at a wavelength of approximately 800-1200 nm) (in other words, has high light shielding properties (shielding properties) with respect to infrared light), and has low absorbance with respect to visible light, and that examples of the binder include polyimides, polybenzoxazoles, (meth)acrylic resins and urethane resins, and in examples 1-10 of table 1 infrared cut-off filter-forming curable compositions that contain tungsten oxide are disclosed, and it is indicated that in table 2 samples, which are obtained by coating a glass substrate with the infrared cut-off filter-forming curable compositions of the examples 1-10 so as to form a film, have transmittance values for light having a 
	Oldenburg (US 2001/0002275) discloses "Claim 1. A method of making a nanoparticle comprising: (a) providing a non-conducting core; (b) binding a plurality of linker molecules to the nonconducting core; (c) binding precursors to the linker molecules, the precursors comprising a conducting material; and (d) forming a shell layer around said core by depositing onto the precursors additional conductive material; wherein the thickness of the shell layer is less than that for which the nanoparticle has a plasmon resonance peak width described by a bulk dielectric function of the conductive material; and wherein each of said steps (a)-(d) is carried out in solution", "Claim 2. The method according to claim 1 wherein the conducting material comprises a metal", "Claim 3. The method according to claim 2 wherein the metal is selected from the group consisting of gold, silver, palladium, platinum, lead, iron, copper, and combinations thereof", "Claim 18. The method according to claim 1 wherein the core comprises a dielectric material selected from the group consisting of silicon dioxide, titanium dioxide, polymethyl methacrylate, polystyrene, gold sulfide and dendrimers", and "In fig. 5 is shown an example of a mixture of the present embodiments that can absorb the entire solar spectrum. In this figure is shown the individual spectra of eight particles having varied core to shell ratios and that absorb distinct segments of the solar radiation spectrum" (see also par. [0072]-[0073]).
	Here, because the shell is formed from a metal in the nanoparticles having a core-shell type structure mentioned above, it is assessed that optical characteristics such as absorbance will be the same as for metal particles.

	In fig. 5, the spectra for eight particles the respective absorbance spectrum peaks of which fall at approximately 500 nm to approximately 2300 nm are shown by dotted lines, but focusing on the spectrum the peak top of which falls at approximately 1400 nm, which has the second peak from the right, the minimum value Amin for absorbance within a wavelength range of, for example, 1-3 μm (1000-3000 nm) is approximately 0.1 at a wavelength of 3000 nm, and this spectrum then gradually
decreases towards the long wavelength side and has an absorbance of approximately 0.04 at a wavelength of 4000 nm. Here, because it is assumed that the maximum value
Bmax for absorbance within a wavelength range of, for example, 8-10 μm (8000-10000 nm) is at least 0.03 or less, it is surmised that the value of Amin/Bmax is 3 or greater.
	Moreover, with regard to the abovementioned optical characteristics, the absorbance spectra for other particles in fig. 5 differ in terms of the peak top wavelength, but because these spectra all gradually decrease towards the long wavelength side, there is a high probability that the absorbance spectra for metal
particles will gradually decrease from the peak top towards the long wavelength side.
	While infrared filters containing metal were generally known in the art as described above, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed composition.
	Applicant’s specification suggests an advantage of the invention is providing an infrared filter for a wavelength range of 1 to 14 μm (Applicant’s specification, par. [0006]).

	Regarding claim 26, the claim is allowed due to comprising similar limitations to those of claim 1.

	Regarding claims 2-3, 8, and 10-25, the claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884